EXHIBIT 10.1
AGREEMENT of purchase and sale
of a share in the registered capital of
LLC Kondaneftegaz




The city of Khanty-Mansiysk, Khanty-Mansi Autonomous district of Tiumen Region


Date: Second of July 2008
 
 
Siberian Energy Group Inc. registered by the Secretary of state of  Nevada 13
August 1997, registration number С 17388-97, location 275 Madison Avenue, 6th
Floor, New York, NY 10016, USA represented by the Chief Executive Officer David
Zaikin, hereinafter  referred to as the Seller of the one part and
 
Limited Liability Company Neftebitum registered according to the Russian
Federation law 12 April 2007 by the Inspecorate of Federal Tax Service for city
of Tyumen # 3, primary state registration number 1077203022160, represented by
General Director N. N. Shadrin;
 
The citizen of the Russian Federation Sergey V. Prokopiev, date of birth 16
March 1958, passport XX XX XXXXXX issued 26 March 2003 by the Department of
Internal Affairs of the city of Kurgan, subdivision code 451-001, registered at
address: village of Redkino, Belozersky district, Kurgan Region;
 
The citizen of the Russian Federation Oleg G. Shelepov, date of birth 17
February 1966, passport XX XX XXXXXX issued 07 February 2001 by Passports and
Visas Service of the Shchuchansky District Office of Internal Affairs of Kurgan
Region,  subdivision code 452-025, registered at address: Klimov street, 39 -18,
Kurgan;
hereinafter together referred to as the Buyers, of the other part have concluded
the present Agreement on the following:


1.  Under the present Agreement the Seller is to transfer into the property of
the Buyers, and the Buyers on the conditions, provided by the present Agreement,
are to accept and to pay the shares in the registered capital of the Limited
Liability Company Kodaneftegaz, registered in accordance with the legislation of
the RF by Interdistrict Inspectorate of the Federal Tax Service of Russia № 1
for Khanty-Mansi Autonomous Area – Yugra, primary state registration number
1048600002901: in this case the ownership of the share of  nominal value 5100
(five thousand one hundred) rubles comprising 51 % (fifty one per cent) of the
registered capital of LLC Kondaneftegaz is to be transferred to Limited
Liability Company Neftebitum, the ownership of the share of  nominal value 250
(two hundred fifty) rubles comprising 2.5% (two point five per cent) of the
registered capital of LLC Kondaneftegaz is to be transferred to Sergey V.
Prokopiev, the ownership of the share of  nominal value 250 (two hundred fifty)
rubles comprising 2.5% (two point five per cent) of the registered capital of
LLC Kondaneftegaz is to be transferred to Oleg G. Shelepov.


2.  The sale value of the shares in the registered capital of LLC Kondaneftegaz,
comprising in totality 56% of its registered capital, is determined by the
agreement of the parties under the conditions of the this Agreement, to equal
their nominal value of 5600 (five thousand six hundred) rubles, which is to be
paid by the Buyers proportionally to their shares transmitted to their
ownership.


3.  The Seller transfers the shares to the Buyers at the moment of signing the
present Agreement, without making-out a transfer act.


4. The Buyers are to pay the shares in the registered capital of LLC
Kondaneftegaz within 30 days from signing of the present Agreement.
 
5. The Seller certifies the proper accounting in the books of LLC Kondaneftegaz
of all actual contractual transactions performed on behalf of the entity,
confirms the existence and the nature of liabilities at the moment of the shares
sale.


6. The Seller, the Buyers are to keep confidentiality for any issues, related to
execution and fulfillment of obligations under the present Agreement.



--------------------------------------------------------------------------------


 
7. In connection with the transfer by the Seller of the majority of shares
(comprising in total 56% of the charter capital), which will not allow the
seller to determine in future the business activities of LLC Kondaneftegaz, the
Buyers take the following obligations:
 
- to determine as the main priority to LLC Kondaneftegaz to perform geological
study for the purpose of exploration and estimation of hydrocarbon deposits in
accordance with the license agreements for the Karabashsky 61 and Karabasheky 67
blocks in Kondinsky district of  Khanty-Mansi Autonomous Area - Yugra of Tyumen
Region on the basis of granted licenses registered by The Department for
Subsurface Use for Khanty-Mansi Autonomous Area - Yugra of the Federal Agency
for Subsoil Use on October 22, 2007 №№ ХНМ 021163 НП and ХНМ 021163 НП
respectively.


- to provide financing of the works of LLC Kondaneftegaz via direct financing or
third party loans in the amounts necessary to comply with the licensing
agreements on Karabashsky 61 and Karabasheky 67 blocks.


- In this regard, relationships between the participants of LLC Kondaneftegaz
between themselves and the company itself are regulated by the Operating
agreement, which is to be signed at the time of signing of this Agreement.


8. In connection with the acquisition by LLC Neftebitum of the controlling share
of 51% in the charter capital, which enables it to determine the decisions
undertaken  by LLC Kondaneftegaz, LLC  Neftebitum accepts the following
obligations:


- accepts obligations of a guarantor, which implies joint responsibility with
LLC Kondaneftegaz (in case the terms of clause 7 are not fulfilled) for
repayment of the loan or a portion of the loan at the time determined by the
loan agreement,


9. The Agreement comes into force from the moment of its signing by the parties
and is valid until the completion by the parties of their obligations regarding
the present Agreement.


10. The Agreement can be cancelled by mutual agreement of the parties over a
period of its validity. The dissolution of the Agreement is to be documented in
writing agreement of the parties.


11. Unilateral refusal to perform its liabilities under the present Agreement is
not allowed.


12. The Agreement is made in four copies having equal authority, one copy for
each of the parties, one copy is to handed over to the executive board of the
legal entity.


13. All amendments and addendums to the present Agreement are to be its integral
parts and valid, if they are accomplished in writing and signed by all parties
of the Agreement.


1.3. As for the rest, which not provided by the present Agreement, the parties
are to be governed by the legislation in force of the Russian Federation.




     The Seller:




/s/ David Zaikin 09-30-08


     The Buyers:




/s/ N. Shadrin (For Neftebitum)


/s/ Sergey Prokopiev


/s/ Oleg Shelepov


 


-2-

--------------------------------------------------------------------------------

